Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-20 are allowed 
4.	Independent claims 1, 16 and 20 claim a method is performed at an electronic device. The method includes in response to detecting that the stylus is proximate to the electronic device, pairing the electronic device with the stylus. The method includes in response to pairing the stylus with the electronic device: displaying, on the display, a first representation of a first gesture performed on the stylus; obtaining finger manipulation data from the stylus via the communication interface, wherein the finger manipulation data indicates a finger manipulation input received by the stylus; and in response to obtaining the finger manipulation data, displaying, on the display, a second representation of a second gesture performed on the stylus corresponding to the finger manipulation input received by the stylus, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Kim et al., US Patent Application (20140055427), hereinafter “Kim” and Hinckley et al., US Patent 1. A method comprising: at an electronic device with one or more processors, a non-transitory memory, a display, a touch-sensitive surface, and a communication interface provided to communicate with a stylus: in response to detecting that the stylus is proximate to the electronic device, pairing the electronic device with the stylus; and in response to pairing the stylus with the electronic device: displaying, on the display, a first representation of a first gesture performed on the stylus, wherein the first representation of the first gesture includes a representation of a finger input displayed on a representation of the stylus that is displayed on the display; obtaining finger manipulation data from the stylus via the communication interface, wherein the finger manipulation data indicates a finger manipulation input received by the stylus; and in response to obtaining the finger manipulation data, displaying, on the display, a second representation of a second gesture performed on the stylus corresponding to the finger manipulation input received by the stylus, wherein the second representation of the second gesture includes a representation of a finger input displayed on a representation of the stylus that is displayed on the display.”.
In regards to claims 1, 16 and 20 the representative prior art is Kim and Hinckley. Kim discloses a mobile terminal and a control method thereof are disclosed. The mobile terminal includes a display and a controller configured to execute a function corresponding to a user gesture acquired through a stylus when at least one of the body and tip of the stylus does not come into contact with the display. The mobile terminal can be controlled more intuitively by executing a function corresponding to a user gesture acquired through the stylus.
Hinckley discloses a Pen and computing device sensor correlation technique embodiments correlate sensor signals received from various grips on a touch-sensitive pen and touches to a touch-sensitive computing device in order to determine the context of such grips and touches and to issue context-appropriate commands to the touch-sensitive pen or the touch-sensitive computing device. A combination of concurrent sensor inputs received from both a touch-sensitive pen and a touch-sensitive computing device are correlated. How the touch-sensitive pen and the touch-sensitive computing device are touched or gripped are used to determine the context of their use and the user's intent. A context-appropriate user interface action based can then be initiated. Also the context can be used to label metadata.

displaying, on the display, a first representation of a first gesture performed on the stylus, wherein the first representation of the first gesture includes a representation of a finger input displayed on a representation of the stylus that is displayed on the display; obtaining finger manipulation data from the stylus via the communication interface, wherein the finger manipulation data indicates a finger manipulation input received by the stylus; and in response to obtaining the finger manipulation data, displaying, on the display, a second representation of a second gesture performed on the stylus corresponding to the finger manipulation input received by the stylus, wherein the second representation of the second gesture includes a representation of a finger input displayed on a representation of the stylus that is displayed on the display. ” of the claimed invention.  Claims 2-15 and 17-19 depend from claims 1 and 16 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694